Order unanimously modified, on the law and in the exercise of discretion, to grant defendant-appellant’s motion to the extent of directing plaintiff to serve a further bill of particulars with respect to item 2 (b), within 10 days from the service of a copy of the order herein with notice of entry thereof. The demand requires that plaintiff set forth whether or not it claims to be the competent producing cause of the sale. The demand, therefore, should be answered categorically. As so modified, the order appealed from is affirmed, without costs. Settle order. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.